Exhibit 10.1

LOGO [g37781image001.jpg]

     

1100 Winter Street, Suite 4600

Waltham, MA 02451

Dial: 781-663-5001

Fax: 781-663-5100

June 12, 2006

Mr. David J. Riley

c/o CMGI, Inc.

1100 Winter Street, Suite 4600

Waltham, MA 02451

Dear David:

Congratulations on your taking of your new role as Interim Chief Financial
Officer and Treasurer of CMGI, Inc. (“CMGI” or the “Company”). In this capacity
you will continue to report to Joseph C. Lawler, President and Chief Executive
Officer of CMGI.

This letter will serve to memorialize certain changes to your compensation
arrangements with the Company.

Effective as of June 9, 2006, your salary will be $8,269.23 bi-weekly, which is
equivalent to an annualized base salary of $215,000. You also will be eligible
to receive a bonus for fiscal year 2007 based on a target annualized bonus equal
to 50% of your base salary earned during fiscal 2007. The actual bonus payment
you receive will be based on the terms and conditions of the CMGI FY2007
Executive Management Incentive Plan, which will be established in the coming
months.

In addition, you will be granted an option to purchase 200,000 shares of CMGI
common stock under CMGI’s 2004 Stock Incentive Plan or 2000 Stock Incentive
Plan. This option will be priced at the closing price of CMGI’s common stock
(during normal trading hours) on the date hereof. Provided you remain employed
by the Company on each vesting date, this option will vest 25% on the first
anniversary of the date of grant, and monthly thereafter, so that the option
becomes fully vested and exercisable on the fourth anniversary of the date of
grant. The option shall have a seven (7) year term.

The option shall be subject to all terms, limitations, restrictions and
termination provisions set for the in the plan and in the separate option
agreements (which shall be based upon the Company’s standard form of option
agreement) that shall be executed to evidence the grant of such option.

 

Sincerely,

  

/s/ James J. Herb

  

James J. Herb

  

Senior Vice President, Human Resources

  

Agreed and accepted:

  

/s/ David J. Riley

  

June 15, 2006

David J. Riley

   Date